
	

116 HRES 19 IH: Expressing concern regarding the prevalence of hexavalent chromium in drinking water in the United States. 
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2019
			Mr. Al Green of Texas submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing concern regarding the prevalence of hexavalent chromium in drinking water in the United
			 States. 
	
	
 Whereas hexavalent chromium, also referred to as chromium-6, was found at elevated levels in the drinking water sources of over 200,000,000 Americans in all 50 States;
 Whereas in 2008, the National Toxicology Program found that ingestion of hexavalent chromium was shown to cause increased incidences of cancer in laboratory rats and mice;
 Whereas in 2010, the California Office of Environmental Health Hazard Assessment set a public health goal for hexavalent chromium of 0.02 parts per billion in drinking water;
 Whereas in 2010, New Jersey's Drinking Water Quality Institute drafted a health-based maximum contaminant level for hexavalent chromium of 0.07 parts per billion in drinking water;
 Whereas in 2016, the North Carolina Department of Health and Human Services established a health based screening level for hexavalent chromium of 0.07 parts per billion in drinking water;
 Whereas between 2014 and 2016, the levels of hexavalent chromium in test results collected by the Environmental Protection Agency for the zip code 77099 contained areas that exceeded 6.0 parts per billion based on analysis from the Environmental Working Group, one of the leading environmental research organizations in the United States;
 Whereas the Environmental Protection Agency is in the process of drafting a toxicological review of acceptable levels of hexavalent chromium found in drinking water; and
 Whereas all Americans deserve access to clean drinking water: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the importance of protecting the American people from drinking water polluted with carcinogens;
 (2)encourages State and local governments to collaborate and set reasonable standards for hexa­va­lent chromium in drinking water to ensure the safety of their constituents;
 (3)encourages the Environmental Protection Agency to complete their health review and establish standards for hexavalent chromium found in drinking water;
 (4)encourages consideration of a tax break for persons living in areas that exceed standards established by the Environmental Protection Agency who purchase a filtration system to mitigate the effects of hexavalent chromium; and
 (5)encourages appropriate agencies at all levels of government to determine the causes of harmful levels of hexavalent chromium and take appropriate mitigation actions.
